  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RYDER SYSTEM, INC.,              )
                                 )
     Plaintiff,                  )
                                 )     CIVIL ACTION NO.
     v.                          )       2:17cv718-MHT
                                 )            (WO)
CHARLESTON ALUMINUM              )
TRANSPORTATION, LLC and          )
DAVID E. ALLEN,                  )
                                 )
     Defendants.                 )

                        CORRECTED JUDGMENT

    Based   on    the     representations    made   during   the

conference call on the record on December 4, 2019, and

the subsequent agreement of the plaintiff Ryder Systems,

Inc. communicated by telephone to the court, the court

finds that entry of a corrected judgment is appropriate

to correct the court’s mistakes in the original judgment

based on oversight, pursuant to Federal Rule of Civil

Procedure 60(a).

    Accordingly, it is ORDERED, ADJUDGED, and DECREED

that the judgment entered September 30, 2019 (doc. no.

29) is corrected to read as follows:
      (1)   Plaintiff     Ryder    Systems,    Inc.’s    motion       for

default judgment (doc. no. 24) is granted.

      (2)   A   default    judgment    is   entered     in    favor    of

plaintiff Ryder Systems, Inc., and against defendant

Charleston Aluminum Transportation, LLC, in the amount

of $ 116,990.23, which is comprised of damages under the

Comprehensive Environmental Response, Compensation and

Liability Act, 42 U.S.C. § 9607(a), plus interest running

from September 22, 2016.

      (3) Court costs and reasonable attorney’s fees in

the   total     amount    of   $   19,058.73   are    taxed    against

defendant Charleston Aluminum Transportation, LLC, for

which execution may issue.

      (4) Plaintiff Ryder Systems, Inc.’s claims against

defendant David E. Allen are dismissed without prejudice,

and all pending motions pertaining to said defendant are

denied as moot.

      An opinion will follow shortly.
    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case remains closed.

    DONE, this the 6th day of December, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
